Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 31-60 are allowable over the prior art of record: the closest prior art of record (Avidian et al. U.S. patent 9871715) does not teach or suggest in detail “"a source field in network packets to be monitored by a remote capture agent, wherein the source field contains structured data, an extraction rule to be used to extract data from the structured data to obtain extracted data, and a field name to be used to identify the extracted data in timestamped events to be generated by the remote capture agent; generating configuration information based on the input; sending the configuration information to the remote capture agent, wherein the configuration information causes the remote capture agent to generate timestamped events, wherein the timestamped events include extracted data obtained by applying the custom content extraction rule to network packets monitored by the remote capture agent, and wherein the extracted data is identified in the timestamped events using the field name; receiving the timestamped events from the remote capture agent, wherein each of the timestamped events includes extracted data identified by the field name; and storing the timestamped events in a data store, wherein storage of the timestamped events in the data store enables execution of queries based on the field name" in combination with all the elements of the independent claim as argued by the Applicant.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444